          Case 1:16-cv-07586-AJN-BCM Document 176 Filed 03/18/20 Page 1 of 1


JOSEPH & NORINSBERG, LLC
                                                                                       225 Broadway Suite 2700
                                                                                          New York, NY 10007
                                                                                      Telephone (212) 227-5700
                                                                                            Fax (212) 406-6890

                                                                                      www.employeejustice.com
                                                  March 18, 2020
    VIA ECF
    Judge Alison J. Nathan, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2102
    New York, NY 10007                                                                            3/19/2020

                    Re:    Green v. Humana At Home, Inc.,
                           No. 16-cv-07586 (AJN)
    Dear Judge Nathan:

            This firm represents Plaintiff Molly Green (“Plaintiff”) in the above-referenced
    employment matter, on behalf of herself and other similarly situated plaintiffs, against Defendant
    Humana At Home, Inc. d/b/a Seniorbridge Family Companies, Inc. (“Defendant”). We write now
    to respectfully request a final, three-business-day extension of time to respond to the motion filed
    by Amici Claude Mathieu and Shirley Caillo, in opposition to Plaintiff’s motion for class
    certification [Dkt. 161], from Thursday, March 19, 2020 to Tuesday, March 24, 2020. Counsel for
    the Amici, Michael Sweeney, Esq., consents to this request.

           An extension of time is necessary since as a result of the COVID-19 outbreak, Plaintiff’s
    counsel’s office has been closed and our IT personnel are still in the process of setting up remote
    access for all attorneys. Accordingly, in the interim, many of us do not have access to our case
    files.

            Accordingly, we respectfully request that the Court grant Plaintiff’s final request for a three-
    business-day extension of time to respond to the motion filed by Amici Claude Mathieu and Shirley
    Caillo, from Thursday, March 19, 2020 to Tuesday, March 24, 2020.

           We thank the court for its consideration of this request.

                                                           Respectfully submitted,
  The requested extension is hereby GRANTED.
  SO ORDERED.
                                                            Chaya M. Gourarie, Esq.
               SO ORDERED.          3/19/20




               Alison J. Nathan, U.S.D.J.
